Prepared for:

g ef European Bank
for Reconstruction and Development

This assignment was contracted by the European Bank for Reconstruction and Development
(EBRD) financed using grant funds provided by the Global Environment Facility (GEF).
©, rae nable Energ NON-TECHNICAL SUMMARY

This page is intentionally left blank for double sided printing
nable Energ NON-TECHNICAL SUMMARY

ee

ELF

NON-TECHNICAL SUMMARY

Introduction

To encourage businesses to pursue sustainable energy projects, the European Bank for
Reconstruction and Development (EBRD) has launched the Ukraine Sustainable Energy Lending
Facility (USELF). USELF aims to ‘provide development support and debt finance to renewable
energy projects which meet required commercial, technical and environmental standards’.
USELF not only provides financing, but also provides technical assistance for businesses and
local authorities to promote projects that are often challenging to finance and implement. The
renewable energy technologies reviewed in this Strategic Environmental Review (SER) include
small hydropower, on-shore wind, solar photovoltaic, biomass (using agricultural or wood
residues) and biogas (using municipal landfill gas or animal manure).

In co-operation with the national authorities in Ukraine’, EBRD has commissioned an SER for
the USELF programme. The purpose of the SER is to identify the optimal areas of Ukraine for
development of renewable energy generation facilities and also to provide data for developers
and their consultants (see for example Figures NTS-1 to NTS-9) in order to make environmental
reviews of individual projects easier and cheaper. The findings of the SER have been
documented within an Environmental Report. This Non-Technical Summary presents a
summary of the findings of the Environmental Report and its conclusions in plain language.

USELF is also working with the National Electric Energy Regulatory Commission (NERC) of
Ukraine to review legislation and the regulatory framework which currently applies to
renewable energy in Ukraine, and make recommendations for improvements to further
encourage and facilitate renewable energy development in the country.

SER approach

Ukraine does not presently have legislation or regulations that require the development of a
Strategic Environmental Assessment (SEA) for plans and programs, such as can be required
under the European Union (EU) SEA Directive (Assessment of the Effects of Certain Plans and
Programmes on the Environment, Directive 2001/42/EC). However, EBRD’s Environmental and
Social Policy (2008) requires compliance with EU directives and with national law for projects
and programmes. In recognition of this, EBRD commissioned this SER.

The objectives of the SER are in line with the overall aim of USELF; ‘to provide development
support and debt finance to renewable energy projects which meet required commercial,
technical and environmental standards’.

' Including, but not limited to, the Ministry of Fuel and Energy, the National Electric Regulatory Commission, the
National Agency on Sufficient Energy Resources Management and the Ministry for Ecology and Natural Resources.
Page © 10f 18
i
i
i

Bucharest
Shae

\ ate >
Figure NTS-1 Location map

GeneralBasemap _J.Steurer 12/22/10

Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Basemap

Legend

@ City

© National Capital

_ joblasts / Regions
Aiport

— Primary road

— Railroads
Intermittent stream
Perennial stream
= Water body

0 50100
——

Kilometers
tem=60 km

Po Sn

R, BLACK & VEATCH

Building @ worid of difference:

Data source: ESR!
Page © 2 of 18
Figure NTS-2 Key environmental baseline areas (geo-botanical Ukraine
zones, protected areas, UNESCO Sites and Tentative UNESCO Sites) Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Key
Environmental
Baseline Areas

Legend

@ UNESCO Site

Tentative
UNESCO Site

@G Protected Areas
~~ Index Contour
/~ Contour

Supplemental Contour

Legend

European Broadleaf

Forest Region
Alpine-Carpathian Mountain
Province of Forests and
Alpine Vegetation

Central European Province of i
HB broadleaf Forests W é

Eastern European (Sarmatian) Province jf
[ill of Coniferous-Deciduous and

Broadleaf Forests Ss

Eurasian Steppe Region
Pannonsla Province of Heliophilous

QO. 50 100
——

and Nemoral Forests, Meadows and Kilometers
Ostepnene Meadow Steppes See
Eastern European Forest-Steppe ems Sean

[Mill Province of Oak Forests, Ostepnene
Meadows and Steppes Meadows sete

(1) Pontychna Steppe Province OD rane Sesrble rey

Protected Area and Key Biodiversity Area data downloaded fram the

Mediterranean Sclerophyllous Integrated Biodiversity Assessment Tool (IBAT)

Forests Region (hitp.J}ww ibatforbusiness org) Provided by BirdLife International,
Sub-Mediterranean Sub-Provinces PS AL arte i REN PAH [9 BLACK & VEATCH
eu cciduous Forests Contours derived from CIAT-CSI SRTM data ver. 4.1 (nite #srim.csi.cgiar org), ‘Batlding a wrortd of differences

GeobotanicalAndProtectedAreas | ste67554 | 9/26/2011 Data source: UNESCO, ESRI, IBAT, After CA, Polyvach, National Atlas of Ukraine. Page e 3 of 18
(=) USELF
OO isin Susi NON-TECHNICAL SUMMARY

Stakeholder engagement

USELF has also prepared a Stakeholder Engagement Plan (SEP) to guide its communications with
key stakeholders, who include those who could be directly affected by a renewable energy
project as well as others who are interested. USELF consulted with stakeholders to identify key
issues to evaluate in the SER, and now will hold a series of meetings to receive stakeholder
comments on the SER process, the Environmental Report, this Non-Technical Summary and the
SEP. Details of all the stakeholder meetings to be held around Ukraine in early 2012 are
provided in the SEP (also available from www.uself-ser.com).

Any person or organisation may submit comments on EBRD’s commitment to renewable energy
and/ or the SER documents. Comments can be submitted in person or via post, email, or
facsimile using the contact information specified in the SEP and www.uself-ser.com.

Energy production in Ukraine

Almost two-thirds of power generation capacity (defined in terms of megawatts or “MW”) in
Ukraine is thermal power plants (64%), primarily natural gas. Nuclear power plants account for
another 26% and large hydropower for 9%. Renewable energy other than large hydropower
contributes less than 1% of the current generation capacity in the country. According to the
Energy Strategy of Ukraine to 2030, the demand for electricity (power) consumption in Ukraine
is expected to more than double in the 25 years between 2005 and 2030.

The Government of Ukraine is seeking to significantly increase the proportion of total capacity
from renewable energy. It is doing this by providing higher revenues for renewable energy
power projects (when compared to traditional fossil fuel-based power) and assurance of long-
term revenue streams through the Green Tariff mechanism, which will be available to eligible
projects until 2030.

As part of the SER process, USELF identified a number of technical and economic issues and
benefits for each of the renewable energy technologies. These are summarized in the
Environmental Report and described in greater detail in five “Renewable Energy in Ukraine”
Technical Reports (available at www.uself-ser.com), one for each of the renewable technologies
evaluated in the SER and described here.

Assessment scenarios

In order to identify likely significant effects of projects using the different types of renewable
energy technologies, USELF developed and defined USELF ‘renewable energy scenarios’ to use
throughout the SER. These scenarios considered characteristics of the technologies and the
methods of construction. They also identified the areas of Ukraine most suitable for renewable
energy development given the availability of the resource (for example, windy or sunny areas,
or major landfills) and the limits on development that could be caused by geography, existing
infrastructure, and power transmission considerations. ‘Technical exclusions’ have been
defined to eliminate certain areas from consideration for specific renewable energy scenarios,
so the focus is on only those areas that are most suitable. More details of the scenarios and
other methodologies are provided in the Environmental Report and the associated Technical
Reports.

Page © 4 of 18
(=) USELF
ODO iin Seis NON-TECHNICAL SUMMARY

Table NTS-1 provides an overview of the renewable energy technologies considered during the
SER process. Further information is provided in Section 4 of the Environmental Report.

Table NTS 1 The USELF renewable energy scenarios

On-shore wind Modern wind turbines of 2.0-3.0 MW each.

e Small farms (<20 MW or 7-10 turbines)

¢ Medium farms (20-100 MW or 10-50 turbines)
e Large farms (>100 MW or >50 turbines)

Small hydropower (<10 MW) | Small hydropower (<10 MW of capacity)”

¢ Small hydropower with Impoundment

e Hydropower Retrofit/Rehabilitation at existing
dams/impoundments (addition of generation capacity or
rehabilitation of existing facilities)

Solar photovoltaic Utility-scale, ground-mounted projects (rooftop installations not
considered)

e Small (1-5 MW)

¢ Medium (5-20 MW)

e Large (>20 MW)

Biomass
using agricultural residues or | Power-only or Combined Heat and Power (CHP) configurations.
wood residues Small Stoker CHP (<5 MW)

¢ Stoker (20-50 MW)
¢ Bubbling fluidised bed (20-50 MW)
¢ Replacement boiler (50 MW)

Biogas:
“Usi g gas generated from e Anaerobic digester coupled with Internal Combustion Engine
animal manure (ICE) (250 kW to 5 MW).

¢ Power only or CHP.

Pending Green Tariff rule change to qualify biogas for tariff.

“using gas generated from ~— | Minimum size will be limited by available landfill gas at site.
municipal landfill sites ¢ Microturbines (30 — 250 kW)

¢ Internal combustion engines (ICE) (500 kW- 3 MW) (most

common)

e Single-cycle gas turbines (>3 MW)
Pending Green Tariff rule change to qualify LFG for tariff.

? Small-hydropower projects are constrained by this Green Tariff capacity criteria.
5 Co-firing biomass with non-renewable fuels does not qualify for Green Tariff.

Page © 5 of 18

nable Energ NON-TECHNICAL SUMMARY

ee

ELF

Policy context and baseline environment
USELF has undertaken a review of legislation and policies which are relevant to this programme;
including, for example:

- International — directives such as the EU SEA Directive and the SEA Protocol to the Espoo
Convention;

- National — legislation such as The Law of Ukraine on Environmental Protection, The Law
of Ukraine on Ecological Review, The Law of Ukraine on the Electric Energy, The Law of
Ukraine on Alternative Fuels, and The Law of Ukraine on Alternative Energy Sources.

- Regional (oblast) level programmes which are relevant to USELF projects exist only in
some oblasts.

An analysis of international and Ukrainian legal requirements and policies that are relevant to
renewable energy development is provided in the Environmental Report.

As part of the SER process, USELF has described the current state and characteristics of the
environment of Ukraine, known as the ‘baseline’. This baseline provides the basis for predicting
and monitoring environmental effects from projects. Also described are the predicted changes
in the baseline environment, known as the future baseline (without the implementation of
renewable energy projects funded by USELF) up to 2040. The different elements and
characteristics of the baseline and future baseline have been set out under a number of
environmental topics.

The environmental topics considered in the SER are:
- Climate and Air Quality;
- Surface water and Groundwater;
- Geology and Soils;
- Landscape and Biodiversity;
- Community and Socio-economics; and,
- Cultural Heritage.

Figure NTS-2 provides an example of the characteristics of the baseline environment of Ukraine
that have been established. This example shows geo-botanical zones, protected areas, UNESCO
Sites and Tentative UNESCO Sites.

A description of the baseline and future baseline for each environmental topic is provided in the
Environmental Report. The SER Topic Paper also contains further detail on environmental
baseline, future baseline, data sources and key constraints and opportunities for renewable
energy in relation to each environmental topic.

Page © 6 of 18
(=) USELF
OO isin Susi NON-TECHNICAL SUMMARY

Spatial constraints analysis

Some areas of Ukraine will present particular challenges to the development of certain types of
renewable energy projects. The SER includes a “spatial constraints analysis” to identify these
areas so it can be determined whether it is suitable for an individual project to be put in any
specific location; it will also assist in evaluating their environmental and social impacts. Much of
the data used during the SER was put into a project Geographical Information Systems (GIS) to
allow spatial analysis. The spatial analysis was used to produce a series of maps that show
which areas of Ukraine might not be suitable for renewable energy projects for technical
reasons or because of concerns that they could cause negative effects on people or the
environment.

Figures NTS-3 to NTS-9 show these “constraints” maps for each of the types of renewable
energy that USELF will support. “Technical exclusions” are the areas where the renewable
resource (for example, wind or sun) is not suitable for renewable energy projects, and they are
presented with uniform grey shading. Further details of the exact technical exclusions are
provided in Section 7 of the Environmental Report. “Sensitivity” is intended to show the degree
of negative effects from development of a renewable energy project (“high” sensitivity suggests
higher potential impacts).

In general, development of a USELF project within areas identified as technically excluded or as
being of ‘high’ sensitivity for that renewable energy scenario should be considered unlikely’,
although not absolutely precluded. Any developer who seeks funding from USELF to develop in
a high sensitivity area should be aware that this would only be considered where allowed by
Ukrainian law and that more study and a higher degree of impact prevention and mitigation
(and therefore more cost) would be required by USELF.

These maps use the best information available but they are not intended to be interpreted as
an absolute categorisation. For example, where an area is not technically excluded and is
shown as having ‘High’ sensitivity, this does not imply that the whole of that area will definitely
present major limits to development; rather, it is showing that any given location from within
this area is considerably more likely to present spatial constraints to the particular renewable
energy scenario under consideration than a location from within other locations. If a developer
wishes to consider construction within such an area, they should be aware of the risk that
USELF would not support such development.

Given the large spatial scales on which much of the available baseline data is based, it will be
necessary to undertake further detailed analysis of environmental constraints for individual
projects funded by the USELF programme. The information shown in these spatial figures will
help to focus and prioritize the analysis but should not be considered as definitive.

* The notable exception to this is for small hydropower projects (where surface waters are assigned a high
sensitivity) as it will clearly be necessary for any small hydropower project to be sited within these high sensitivity
areas.

Page 7 of 18
- ‘
he %

am
Mykalaiv

ry ‘

Figure NTS-3 Composite constraints for the on-shore wind renewable energy scenario

Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusions for
Wind
Development

Legend
Technical Exclusions
Sensitivity
[_lLow
Medium
BBHigh

Data Sources: NationsiAtas of Ukraine
DeLorme, Aeivarld Sumplement

SRTM iris Database

fn Protected Areas; MODIS

oO. 50 100
—
Kilometers

tem=60 km

eS USELF
Co)

R BLACK & VEATCH
Bullding @ world of dtference:

Soroi PINE OM_ Wha md |store | STS

Page 8 of 18
Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusion for
Small Hydro
Development

Legend
Technical Exclusions
Sensitivity
Low
HE vecium
He fish

0 50100
——

Kilometers
tem=60 km

USELF

transi rey

Figure NTS-4 Composite constraints for the small hydropower renewable energy scenario i BLACK BYERTCH!

SensitivityWithExclusions_Hydro | ste57554 | 6/1/2011 Data source: UNESCO, ESRI, After C.A. Polyvach, National Atlas of Ukraine,
Page © 9 of 18
Figure NTS-5 Composite constraints for the solar photovoltaic renewable energy scenario

‘SensitivityWithExclusions_Solar| ste57564 [9/13/2011

Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review
Environmental
Sensitivity and
Technical
Exclusions
for Solar
Development

Legend
Technical Exclusions
Sensitivity
Low
HE Medium
HB bich

Data Sources: Natioral Atlas of Ukraine,
DeLorme: AveWorls Supplement

SRTM; Ward Detatase

tn Protected Areas, MODIS

io} 50 100
———

Kilometers
tem=60 km

WE:
aon ne

R, BLACK & VEATCH

Building @ world of difference:

Page © 10 of 18
Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusion for
Agricultural
Residues
Biomass
Development

Legend

Technical Exclusion
Technical Exclusion

Medium

BB High

ie} 50100
——

Kilometers
tem=60 km

Figure NTS-6 Composite constraints for the biomass renewable energy scenario using agricultural residues Ry BLACK & VEATCH
ors rence:

SensitivityWithExclusions_Biomass_Ag.mxd | J.Steurer | 9/13/2011 Data source: UNESCO, ESRI, After CA. Polyvach, National Atlas of Ukraine,
Page « 11 of 18
Figure NTS-7 Composite constraints for the biomass renewable energy scenario using wood residues

Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusion for
Wood Residues
Biomass
Development

Legend

Technical Exclusion
Technical Exclusion

Sensitivity

Low

(0) Medium

HB hich

0 50 100
——

Kilometers
tem=60 km

USELF

rine Sisinble ten
1 ioscan

R, BLACK & VEATCH

Building @ world of difference:

‘SensitivityWithExclusions_Biomass_Wood.mxd | J.Steurer | 9/13/2011 Data source: UNESCO, ESRI, After C.A. Polyvach, National Atlas of Ukraine.

Page © 12 of 18
Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusion for
Animal Manure
Biogas
Development

Legend

Cherkasy

Technical Exclusion
Sensitivity

| Low
|| Medium
HB High

it} 50100
—

Kilometers
1em=60 km

Ww Use

Figure NTS-8 Composite constraints for the biogas renewable energy scenario using animal manure R, BLACK AVEATCH

‘SensitivityWithExclusions_Biogas_Animal.mxd | J.Steurer | 9/13/2011 Data source: UNESCO, ESRI, After C.A. Polyvach, National Atlas of Ukraine.

Page © 13 of 18
a ee
-

ed

aty

Figure NTS-9 Composite constraints for the biogas renewable energy scenario using municipal landfill gas

Sensitivity With Exclusions_Biogas_Landfilmxd | J.Stourer | 9/13/2011

Ukraine
Sustainable Energy
Lending Facility
Strategic
Environmental
Review

Environmental
Sensitivity and
Technical
Exclusion for
Landfill Gas
Biogas
Development

Legend
Technical Exclusion
Sensitivity
| Low

HE Mecium
a

it} 50100
—a

Kilometers
1em=60 km

R, BLACK & VEATCH

Bullding a world of difference:

Data source: UNESCO, ESRI, After C.A. Polyvach, National Atlas of Ukraine,

Page © 14 of 18
(=) USELF
ODO iin Seis NON-TECHNICAL SUMMARY

Likely significant effects on the environment and mitigation

measures

The SER used the steps recommended in EU guidance to assess the likely significant effects
on the environment that could arise as a result of the USELF renewable energy scenarios.

Generic effects that are common to all of the renewable energy scenarios are as follows:

e Cumulatively beneficial (although individually insignificant) effects on climate

through reduction in greenhouse gas emissions where the renewable energy
projects replace natural gas or coal as fuels for energy generation.

e Local adverse air quality effects during construction works, through dust and
combustion engine emissions;

e Risk of pollution of surface water during construction, primarily from erosion;

e Disturbance of soil composition through compaction or pollution during
construction;

e Loss of protected and natural remnant habitats and associated species by
disturbance or land use for facilities, roads, or power transmission lines;

e Dislocation of communities or households as a result of the facilities, roadways or
power transmission lines;

e Hazards to human health during construction, including dust, noise and dangers to
workers, and exposure to electromagnetic fields if households are located too close
to power transmission lines;

e Economic benefits of increased employment opportunities and improved energy
reliability;

e Loss of lands for other economic activities, including lands around power
transmission lines;

e Pressure on existing infrastructure through increased traffic of heavy loads for
construction, and the need to expand existing power transmission lines;

e Loss and/or damage to cultural heritage from footprint of physical structures,
including any associated infrastructure such as transmission systems; and,

e Changes to the context/setting of sites due to physical presence of renewables
development and associated infrastructure (such as transmission lines and access
roads).

All of the USELF renewable energy scenarios have some potential for negative effects upon
people and the environment. Onshore wind and small-hydropower, for example, have the
greatest potential for disturbance to birds/bats and aquatic biodiversity respectively.
Aquatic biodiversity may be particularly at risk from small hydropower development since
the best sites for small-hydropower are often in protected ecological areas such as the
Carpathian Mountains.

On-shore wind projects can also be visible from great distances. Solar photovoltaic and
wind projects are most technically feasible in areas of relatively high population density
(Crimea, Donetsk, Odessa and Kiev (the latter for solar only), and with a higher percentage
of vulnerable people (for example, in Crimea and Donetsk). Solar photovoltaic projects in
particular can require large amounts of land, which will often be competing with agricultural

Page « 15 of 18
(=) USELF
OO isin Susi NON-TECHNICAL SUMMARY

land uses. Other than land take, solar photovoltaic projects are likely to have limited
negative effects upon environmental receptors, with the exception of perhaps landscape
character (in other words changing the character of the landscape due to their highly visible
nature). The more significant long-term negative effects of biomass and biogas scenarios
largely relate to air quality and odour in the area around the facilities. The majority of the
negative effects associated with all the renewable energy scenarios relate to the
construction phase of projects.

For all the USELF renewable energy scenarios, there are ways to reduce the potential
negative environmental and social effects. Examples of the types of actions that can avoid
or reduce impacts (“mitigation measures”) that will be required by USELF include:

e Climate and air quality:

o reduce air pollution by keeping vehicles and equipment engines in good
working order;

© control of emissions from biogas or biomass facilities;

o reduce dust from haul roads and construction sites by through water
spraying, dust collectors and enclosures; and,

oO control odours with enclosures and odour control equipment.

e Surface water and groundwater:

o design facilities and implement Best Management Practices through
operation plans for runoff and sediment control, pollution prevention and
abatement, hazardous materials storage and handling, spill prevention and
response, and resource sampling and monitoring.

o improve flood protection measures and flood compensation within the
floodplain.

e Geology and soils:
© control erosion during construction and operation;
oO re-vegetate cleared areas after construction;
o careful siting, land grading and planting to avoid or minimise landslides;
°

select project sites and arrange facilities to avoid or minimise use of
productive agricultural lands;

O°

minimise areas used by heavy construction equipment;

o implement spill prevention, control and countermeasures plans during
project construction and operation; and,

© manage waste collection, treatment and disposal during construction and
operation.

e Landscape and biodiversity:
Landscape:
o. where possible, avoid areas within the visual envelope of sensitive receptors;
and /or,
o use natural or artificial screening, careful choice of materials and colour
schemes to minimise the effect of construction and operational
infrastructure on the landscape.

Page © 16 of 18
(=) USELF
OO isin Susi NON-TECHNICAL SUMMARY

Biodiversity:
© carry out surveys to establish baseline habitats and species present (for
example bird and bat surveys for proposed on-shore wind developments)
o select project sites and arrange facilities to
= avoid protected areas, and areas which contain protected species;
= avoid areas that are on migratory flight paths or routes used by wide-
ranging species; and,
= avoid or minimize disturbance or destruction of forests or steppe.

o avoid of construction or operation during critical time-periods (such as
nesting/ hibernation) for particular sensitive species

© prevent or minimise the effect of operational effects on biodiversity, through:

= changes to method of operation in order to mitigate for potential
effects; and,

= provision of sufficient water flows for sensitive habitats and species
(minimum biological flows).

e Community and socio-economics:

© avoid disruption to communities, businesses, tourist and recreational areas,
farms and homes through careful siting of projects and other infrastructure
(such as roads and transmission lines);

establish suitable buffers from development;
where avoidance is not possible, compensate owners/ land-users;
adhere to all international labour occupations health and safety standards;

o 0 0 0

minimise disruption during construction and operation through careful traffic
management;

identify where access routes should be upgraded as part of the project;
o minimise risk of disruption to water users through assessment and
production of water resources plans; and,

o make an emergency plan for a potentially disastrous event such as flooding
ora landslide.
e Cultural Heritage:
o avoid loss, damage or visual intrusion (through careful survey, siting
assessment and establishment of suitable buffers) on:
= UNESCO World Heritage Sites;
= Tentative UNESCO World Heritage Sites; and,
= Registered cultural heritage sites, zones and settlements.
o where effects on registered sites cannot be avoided, follow a staged
approach to cultural heritage studies:
= consult with EBRD;
= involve qualified expertise;
= carry out surveys to identify intangible cultural heritage (such as
cultural practices or resources) and avoid the loss or disruption
through appropriate siting of developments, alterations to project

Page © 17 of 18
(=) USELF
OO isin Susi NON-TECHNICAL SUMMARY

designs, and mitigation measures agreed with the potentially affected
communities; and,

= minimise visual intrusion (for example by changing the scale, location
or layout of the development, the choice of building materials, or the
use of visual screening).

Implementation

USELF will evaluate every renewable energy project that is considered for financing to
determine if the developer and the project can meets the requirements of Ukraine law and
of the EBRD’s 2008 Environmental and Social Policy and associated Performance
Requirements.

In summary, the SER is intended to assist developers in designing projects to meet those
requirements and to assist EBRD in making that evaluation in a number of ways:

- identifying the key environmental and social issues for each of the major types of
renewable energy to be financed by USELF, and providing baseline data for many of
those issues;

- identifying the areas in Ukraine where environmental or social issues may make
development favourable or unfavourable;

- identifying ways to avoid or reduce the impacts from each type of renewable energy
development; and,

- providing templates for use in developing plans for communicating with
stakeholders.

Following adoption of the SER Environmental Report, USELF will develop a further guidance
document which will guide developers in providing the information and analyses needed by
USELF for it to make financing decisions, and will also guide USELF in its evaluation of each
project.

A GIS tool has also been developed, using the information used to develop Figures NTS-3
through NTS-9, to identify the key environmental constraints for specific locations within
Ukraine. This will be useful to the USELF team and developers as it allows for constraints
(such as protected areas that may be in close proximity to proposed project locations) to be
identified.

Page « 18 of 18
